Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 5/23/2022 has been entered.

Response to Amendment
Applicant’s Remarks filed 5/23/2022 have been considered by the Examiner. Claims 21 is amended. No claims are newly added or canceled. Claims 1, 6, 16-18, 22, and 23 were previously canceled. Claims 2-5, 7-15, 19-21, and 24-30 are pending in the present application and an action on the merits follows.



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 2-3, 5, 7-15, 19-21, and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Rodriguez (U.S. Patent Application Publication No. 20170193792), herein referred to as Rodriguez ’92, in view of Wallace (U.S. Patent Application Publication No. 20140167917), Cobbs (U.S. Patent Application Publication No. 20070094045), and Rodriguez (U.S. Patent Application Publication No. 20150278456), herein referred to as Rodriguez ‘56.
**Note to Applicant: The below claims are rearranged based on amendments that changed dependencies. Claim 21 is listed first because it is now the parent claim to all other claims despite numerical order. The rearrangement of claims was done solely for the purpose of improving readability of this Office Action.
Regarding claim 21, Rodriguez ‘92 teaches a method for preventing occurrence of disease comprising: 
acquiring, by a control unit, measurement values of an environmental parameter related to a risk of occurrence of disease output from sensors, the sensors being provided in each of a plurality of areas in a facility [P 17-18] (Rodriguez ‘92 teaches obtaining real-time data from sensors, the sensors being in indoor spaces for measuring environmental characteristics that potentially increase risk of disease transmission), 
wherein the facility is a hospital and the area is a patient room, the patient room including one or more patients [P 23-24, 60] (Rodriguez ‘92 teaches that the area monitored is a hospital comprising patient rooms); 
determining, by the control unit, a risk of occurrence of disease in each of the plurality of areas based on the acquired measurement values [P 23] (Rodriguez ‘92 teaches creating risk maps, such as that of a hospital and patient rooms, based on collected data); 
performing a measure to improve environmental conditions in an area of the plurality of areas in the facility, the area being identified as having a higher risk of occurrence of disease than a predetermined value, thereby preventing occurrence of disease [P 55, 72] (Rodriguez ‘92 teaches that when risk in a room is too high, an alert is sent to staff who can take appropriate action such as adjusting air conditioning, which is interpreted as performing a measure to improve conditions), 
wherein the disease is an infection or heat stroke [P 62-63] (Rodriguez ‘92 teaches determining infection risks); 
wherein, when the environmental conditions are determined to be outside the reference range, the performing of the measure comprises controlling a humidifier or a dehumidifier to adiust a humidity level, controlling a lighting system to a light intensity of the lighting system, controlling an air conditioner to adjust a temperature, adjusting a temperature by an air conditioner, or controlling a ventilator to ventilate air, so that the environmental conditions in the area reach the reference range [P 26-29, 35, 71-73] (Rodriguez ‘92 teaches adjusting temperature via an air conditioner when predicted temperature changes are outside of a predetermined range).
Rodriguez ‘92 may not explicitly teach:
generating and transmitting to a display, by the control unit, display data for identifiably displaying environmental conditions indicating the risk of occurrence of disease in each of the plurality of areas in an area layout diagram showing a position of each of the plurality of areas in the facility 
displaying, on the display, the generated display data; and 
However, Wallace teaches:
generating and transmitting to a display, by the control unit, display data for identifiably displaying environmental conditions indicating the risk of occurrence of disease in each of the plurality of areas in an area layout diagram showing a position of each of the plurality of areas in the facility [P 32, 47, 70, claim 6] (Wallace teaches displaying, on the map, hotspots indicating high risk of disease transmission within a hospital)
displaying, on the display, the generated display data [P 32, 47, 70, claim 6] (Wallace teaches displaying, on the map, hotspots indicating high risk of disease transmission within a hospital); and 
One of ordinary skill in the art at the time the invention was made would have found it obvious to include the Disease mapping and information control system and method as taught by Wallace with the Visitor flow management taught by Rodriguez ’92 with the motivation of improving infection control and responses to outbreaks [Wallace P 67, abstract].
Rodriguez ‘92 and Wallace may not explicitly teach:
acquiring, by the control unit, patient information relating to the one or more patients in the areas; 
and the patient information in each of the plurality of areas; 
However, Cobbs teaches:
acquiring, by the control unit, patient information relating to the one or more patients in the areas [P 56-57] (Cobbs teaches obtaining patient information); 
and the patient information in each of the plurality of areas [P 79-80, 105 Fig. 3] (Cobbs teaches displaying patient information, such as fall risk indicators, on a map of a healthcare facility including patient rooms); 
One of ordinary skill in the art at the time the invention was made would have found it obvious to include the Methods, systems, and apparatus for providing a notification of a message in a health care environment as taught by Cobbs with the method taught by Rodriguez ’92 and Wallace with the motivation of improving communications, environment flow, safety, and care [Cobbs P 9, 25, 86].
Rodriguez ’92, Wallace, and Cobbs may not explicitly teach:
wherein the determining is performed by comparing the measurement values acquired from the sensors with a predetermined reference range for each of the plurality of areas, wherein the determining is not based on the patient information; and 
However, Rodriguez ’56 teaches:
wherein the determining is performed by comparing the measurement values acquired from the sensors with a predetermined reference range for each of the plurality of areas, wherein the determining is not based on the patient information [P 18, 61] (Rodriguez ’56 teaches determining environmental variables measured by sensors are outside a predetermined range and making appropriate adjustments without using any patient-related data); and 
One of ordinary skill in the art at the time the invention was made would have found it obvious to include the Hygienic enforcement and nosocomial diagnostic system (HEANDS) as taught by Rodriguez ’56 with the method taught by Rodriguez ’92, Wallace, and Cobbs with the motivation of reducing the amount of data used for environmental control, thereby simplifying and improving speeds of automatic hospital environment adjustments.
Regarding claim 2, Rodriguez ’92, Wallace, Cobbs, and Rodriquez ‘56 teach the method according to claim 21, further comprising determining, by the control unit, that the environmental condition is sub-nominal for an area in which the measured value of the environmental parameter falls outside the reference range [P 5, 48] (Rodriguez ’92 teaches determining that a change in environmental conditions in greater than a predefined threshold, which is interpreted as determining a condition is sub-nominal).  
Regarding claim 3, Rodriguez ’92, Wallace, Cobbs, and Rodriquez ‘56 teach the method according to claim 21, further comprising obtaining, by the control unit, an index indicating the risk of occurrence of a disease in each of the plurality of areas [P 41-43, 77] (Wallace teaches determining a risk, which may be indicated by a risk score or percentile, for specific locations), and 
from the measured value of the environmental parameter [P 26] (Rodriguez ’92 teaches determining risk, which is interpreted as correspond to the risk score taught by Wallace above, relating to environmental conditions), and
determining that the environmental condition is sub-nominal for the area in which the index exceeds the reference range [P 26] (Wallace teaches determining that risk exceed a predefined threshold and that being a indicator of risk in a particular region of the environment exceeding acceptable levels, such as temperate and humidity exceeding limits).  
Obviousness for combining the teachings of Rodriguez, Wallace, and Cobbs is discussed above for claim 21 and is incorporated herein.
Regarding claim 5, Rodriguez ’92, Wallace, Cobbs, and Rodriquez ‘56 teach the method according to claim 21, wherein the environmental parameter is at least one selected from the group consisting of temperature information, humidity information and ventilation information [P 18] (Rodriguez ’92 teaches measured environment characteristics include temperate and relative humidity).  
Regarding claim 7, Rodriguez ’92, Wallace, Cobbs, and Rodriquez ‘56 teach the method according to claim 21, wherein the infection is a droplet infection [P 36] (Wallace teaches that the monitored disease may be SARs, which is a droplet infection).  
Obviousness for combining the teachings of Rodriguez ’92, Wallace, Cobbs, and Rodriquez ‘56 is discussed above for claim 21 and is incorporated herein.
Regarding claim 8, Rodriguez ’92, Wallace, Cobbs, and Rodriquez ‘56 teach the method according to claim 7, wherein the droplet infection is caused by at least one selected from the group consisting of viruses, fungi, and bacteria [P 36] (Wallace teaches that the monitored disease may be SARs, which is caused by coronavirus).  
Obviousness for combining the teachings of Rodriguez ’92, Wallace, Cobbs, and Rodriquez ‘56 is discussed above for claim 21 and is incorporated herein.
Regarding claim 9, Rodriguez ’92, Wallace, Cobbs, and Rodriquez ‘56 teach the method according to claim 8, wherein the virus is at least one member selected from the group consisting of influenza virus, RS virus, adenovirus, rhinovirus, coronavirus, and parainfluenza virus; the fungus is at least one member selected from the group including Candida, Actinomyces, Geotrichum, Aspergillus, Cryptococcus, and Nocardia; and the bacterium is at least one selected from a group including Mycoplasma, Legionella, Haemophilus, Pneumococcus, and Bordetella pertussis [P 36] (Wallace teaches that the monitored disease may be SARs, which is caused by coronavirus).  
Obviousness for combining the teachings of Rodriguez ’92, Wallace, Cobbs, and Rodriquez ‘56 is discussed above for claim 21 and is incorporated herein.
Regarding claim 10, Rodriguez ’92, Wallace, Cobbs, and Rodriquez ‘56 teach the system according to claim 2, further comprising measures, by each of the sensors, the environmental parameter over time [P 7, 21, 38] (Rodriguez teaches collecting real-time environmental data and storing it as historical data); 
recording, by the control unit, the measured value of the environmental parameter measured by the sensor over time in a storage unit [P 38] (Rodriguez ’92 teaches storing measured environmental data in a database), and 
determining whether the environmental condition of each area is nominal or not based on the measured value of the environmental parameter over time [P 68] (Rodriguez ’92 teaches determining acceptable ranges of environmental parameters based on historical data).  
	Regarding claim 11, Rodriguez ’92, Wallace, Cobbs, and Rodriquez ‘56 teach the method according to claim 21, further comprising generating, by the control unit, caution alert data for identifiably displaying a caution call level [P 32, 60] (Wallace teaches outputting a map indicating hot zones, or areas with a high risk of infection; Wallace also teaches that the hot zones or infection hotbeds may be indicated as a rating or numerical scale, which is interpreted as a caution call level).  
according to the environmental condition of each  of the plurality of areas of the in-facility area diagram [P 7, 23-25] (Rodriguez ’92 teaches creating a risk map, which is interpreted as corresponding to the displayed map taught by Wallace above, to determine impact of measured environmental conditions on risk of infection)
Obviousness for combining the teachings of Rodriguez ’92, Wallace, Cobbs, and Rodriquez ‘56 is discussed above for claim 1 and is incorporated herein.
Regarding claim 12, Rodriguez ’92, Wallace, Cobbs, and Rodriquez ‘56 teach the method according to claim 11, wherein the caution call level is identifiably displayed by a mark, color, icon, character, or numerical value [P 32, 60] (Wallace teaches outputting a map indicating hot zones, or areas with a high risk of infection; Wallace also teaches that the hot zones or infection hotbeds may be indicated as a rating or numerical scale, which is interpreted as a numerical value).  
Obviousness for combining the teachings of Rodriguez ’92, Wallace, Cobbs, and Rodriquez ‘56 is discussed above for claim 1 and is incorporated herein.
Regarding claim 13, Rodriguez ’92, Wallace, Cobbs, and Rodriquez ‘56 teach the method according to claim 21, further comprising notifying, by the control unit, a preset mobile terminal of the environmental state of the corresponding area when there is an area with a sub-nominal environmental condition [P 26, claim 9] (Rodriguez ’92 teaches that notification or alerts may be sent to relevant individuals when predefined thresholds are exceed via a mobile app).  
Regarding claim 14, Rodriguez ’92, Wallace, Cobbs, and Rodriquez ‘56 teach the method according to claim 21, further comprising, causing, by the control unit, the display to display the parameter of a corresponding area [P 32, 60] (Wallace teaches outputting a map indicating hot zones, or areas with a high risk of infection; Wallace also teaches that the hot zones or infection hotbeds may be indicated as a rating or numerical scale, which is interpreted as a parameter) 
environmental… when there is an area having a sub-nominal environmental condition [P 26] (Rodriguez ’92 teaches that notification or alerts may be sent to relevant individuals when predefined thresholds for environmental conditions are exceeded)
Obviousness for combining the teachings of Rodriguez ’92, Wallace, Cobbs, and Rodriquez ‘56 is discussed above for claim 21 and is incorporated herein.
Regarding claim 15, Rodriguez ’92, Wallace, Cobbs, and Rodriquez ‘56 teach the method according to claim 21, wherein the facility is configured to accommodate a plurality of people [P 16-17] (Rodriguez ’92 teaches that the facility is a hospital accommodating a plurality of patients).  
Regarding claim 19, Rodriguez ’92, Wallace, Cobbs, and Rodriquez ‘56 teach the method according to claim 21, further comprising: 
acquiring, by the control unit, position information of the sensors [P 12, 35] (Wallace teaches the computer accessing data collection and tracking means, including location information); 
selecting, for each of the plurality of areas, one of a plurality of reference ranges stored in a storage unit, based on the position information [P 50, 68] (Rodriguez ’92 teaches a model for determining the acceptable ranges for environmental parameters based on patient characteristics of patients within an area or other conditions of an area); and 
determining, by the control unit, the risk of occurrence of disease in each of the plurality of areas based on the acquired measurement values and the selected reference range [P 67-68, 71] (Rodriguez ’92 teaches determining infection risk based on collected data and acceptable ranges).
Obviousness for combining the teachings of Rodriguez ’92, Wallace, Cobbs, and Rodriquez ‘56 is discussed above for claim 21 and is incorporated herein.
Regarding claim 20, Rodriguez ’92, Wallace, Cobbs, and Rodriquez ‘56 teach the method according to claim 19, further comprising: identifiably displaying, by the display, the conditions on the area layout diagram after the generating display data [P 32, 60] (Wallace teaches outputting a map indicating hot zones, or areas with a high risk of infection; Wallace also teaches that the hot zones or infection hotbeds may be indicated as a rating or numerical scale, which is interpreted as a caution call level).
environmental [P 7, 23-25] (Rodriguez ’92 teaches creating a risk map, which is interpreted as corresponding to the displayed map taught by Wallace above, to determine impact of measured environmental conditions on risk of infection)
Obviousness for combining the teachings of Rodriguez ’92, Wallace, Cobbs, and Rodriquez ‘56 is discussed above for claim 21 and is incorporated herein.
Regarding claim 24, Rodriguez ’92, Wallace, Cobbs, and Rodriquez ‘56 teach the method according to claim 21, wherein the patient information includes identification information identifying a patient and at least one of infectious disease the patient is infected, a symptom presented by a patient, or a medical device worn by the patient [P 44, 72] (Cobbs teaches retrieving identifiers associated with each patient as well as corresponding wearable patient devices).
Obviousness for combining the teachings of Rodriguez ’92, Wallace, Cobbs, and Rodriquez ‘56 is discussed above for claim 21 and is incorporated herein.

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over and Rodriguez (U.S. Patent Application Publication No. 20170193792), herein referred to as Rodriguez ’92, Wallace (U.S. Patent Application Publication No. 20140167917), Cobbs (U.S. Patent Application Publication No. 20070094045), and Rodriguez (U.S. Patent Application Publication No. 20150278456), herein referred to as Rodriguez ’56 as applied to claim 21 above, and further in view of Samson (U.S. Patent Application Publication No. 20160325058).
Regarding claim 4, Rodriguez ’92, Wallace, Cobbs, and Rodriquez ‘56 may not explicitly teach the method according to claim 2, wherein the reference range corresponds to types of the disease.
However, Samson teaches the system according to claim 2, wherein the reference range corresponds to types of the disease [P 157-158] (Samson teaches threshold ranges for disease-relevant environmental conditions).  
One of ordinary skill in the art at the time the invention was made would have found it obvious to include the Systems and methods for managing pulmonary medication delivery as taught by Samson with the system taught by Rodriguez ’92, Wallace, Cobbs, and Rodriquez ‘56 with the motivation of customizing environmental condition threshold for specific diseases and conditions thereby improving accuracy of risk identification and monitoring.
  
Claims 25-27 and 30 are rejected under 35 U.S.C. 103 as being unpatentable over and Rodriguez (U.S. Patent Application Publication No. 20170193792), herein referred to as Rodriguez ’92, Wallace (U.S. Patent Application Publication No. 20140167917), Cobbs (U.S. Patent Application Publication No. 20070094045), and Rodriguez (U.S. Patent Application Publication No. 20150278456), herein referred to as Rodriguez ‘56 as applied to claim 21 above, and further in view of Centers for Disease Control (“Indoor Environmental Quality”), herein referred to as CDC.
Regarding claim 25, Rodriguez ’92, Wallace, Cobbs, and Rodriquez ‘56 may not explicitly teach the method according to claim 21, comprising the reference range comprises a temperature of less than 28°C.
However, the CDC teaches the method according to claim 21, comprising the reference range comprises a temperature of less than 28°C [P 1] (CDC teaches recommended ranges comprising 75 to 80.5 degrees Fahrenheit, which is less than 28 degree Celsius).  
One of ordinary skill in the art at the time the invention was made would have found it obvious to include the Indoor Environmental Quality standards as taught by CDC with the method taught by Rodriguez ’92, Wallace, Cobbs, and Rodriquez ‘56 with the motivation of following ASHRAE and EPA recommendations thereby ensuring safety and comfort.
Rodriguez ’92, Wallace, Cobbs, Rodriquez ’56, and CDC may not explicitly teach the exact reference range disclosed. However, it has been previously found by that Courts that in the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. See MPEP 2144.05. Thus, it would have been obviousness to use the claimed range in light of the range disclosed by CDC. 
Regarding claim 26, Rodriguez ’92, Wallace, Cobbs, and Rodriquez ‘56 may not explicitly teach the method according to claim 21, comprising the reference range comprises a temperature of 26.4°C or less.
However, CDC teaches the method according to claim 21, comprising the reference range comprises a temperature of 26.4°C or less [P 1] (CDC teaches recommended ranges comprising 68.5 to 75 degrees Fahrenheit, which is less than 26.4 degree Celsius).  
One of ordinary skill in the art at the time the invention was made would have found it obvious to include the Indoor Environmental Quality standards as taught by CDC with the method taught by Rodriguez ’92, Wallace, Cobbs, and Rodriquez ‘56 with the motivation of following ASHRAE and EPA recommendations thereby ensuring safety and comfort.
Rodriguez ’92, Wallace, Cobbs, Rodriquez ’56, and CDC may not explicitly teach the exact reference range disclosed. However, it has been previously found by that Courts that in the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. See MPEP 2144.05. Thus, it would have been obviousness to use the claimed range in light of the range disclosed by CDC. 
Regarding claim 27, Rodriguez ’92, Wallace, Cobbs, and Rodriquez ‘56 may not explicitly teach the method according to claim 21, comprising the reference range comprises a humidity of 40% or higher and less than 70%.
However, CDC teaches the method according to claim 21, comprising the reference range comprises a humidity of 40% or higher and less than 70% [P 1] (CDC teaches a recommended humidity of 65% which is higher than 40% and less than 70%).  
One of ordinary skill in the art at the time the invention was made would have found it obvious to include the Indoor Environmental Quality standards as taught by CDC with the method taught by Rodriguez ’92, Wallace, Cobbs, and Rodriquez ‘56 with the motivation of following ASHRAE and EPA recommendations thereby ensuring safety and comfort.
Rodriguez ’92, Wallace, Cobbs, Rodriquez ’56, and CDC may not explicitly teach the exact reference range disclosed. However, it has been previously found by that Courts that in the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. See MPEP 2144.05. Thus, it would have been obviousness to use the claimed range in light of the range disclosed by CDC. 
Regarding claim 30, Rodriguez ’92, Wallace, Cobbs, and Rodriquez ‘56 may not explicitly teach the method according to claim 21, comprising the reference range comprises a temperature of less than 32°C and a humidity of less than 50%.
However, CDC teaches the method according to claim 21, comprising the reference range comprises a temperature of less than 32°C and a humidity of less than 50% [P 1] (CDC teaches recommended temperatures of 75 to 80.5 degrees Fahrenheit, which is less than 32 degrees Celsius, and a humidity between 30 to 60, which comprises humidity values less than 50%).
One of ordinary skill in the art at the time the invention was made would have found it obvious to include the Indoor Environmental Quality standards as taught by CDC with the method taught by Rodriguez ’92, Wallace, Cobbs, and Rodriquez ‘56 with the motivation of following ASHRAE and EPA recommendations thereby ensuring safety and comfort.
Rodriguez ’92, Wallace, Cobbs, Rodriquez ’56, and CDC may not explicitly teach the exact reference range disclosed. However, it has been previously found by that Courts that in the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. See MPEP 2144.05. Thus, it would have been obviousness to use the claimed range in light of the range disclosed by CDC. 

Claims 28-29 are rejected under 35 U.S.C. 103 as being unpatentable over and Rodriguez (U.S. Patent Application Publication No. 20170193792), herein referred to as Rodriguez ’92, Wallace (U.S. Patent Application Publication No. 20140167917), Cobbs (U.S. Patent Application Publication No. 20070094045), and Rodriguez (U.S. Patent Application Publication No. 20150278456), herein referred to as Rodriguez ’56 as applied to claim 21 above, and further in view of National Archives (“Mold and Mildew: Prevention of Microorganism Growth in Museum Collections”).
Regarding claim 28, Rodriguez ’92, Wallace, Cobbs, and Rodriquez ‘56 may not explicitly teach the method according to claim 21, comprising the reference range comprises a temperature of less than 100C and a humidity of less than 90%.
However, National Archives teaches the method according to claim 21, comprising the reference range comprises a temperature of less than 100C and a humidity of less than 90% [P 5] (National Archives teaches recommending temperatures below 24 degrees Celsius and humidity below 62%).  
One of ordinary skill in the art at the time the invention was made would have found it obvious to include the temperature and humidity recommendations as taught by National archives with the method taught by Rodriguez ’92, Wallace, Cobbs, and Rodriquez ‘56 with the motivation of preventing mold and mildew growth which may cause adverse health risks [National Archives, P 5-6].
Rodriguez ’92, Wallace, Cobbs, Rodriquez ’56, and National Archives may not explicitly teach the exact reference range disclosed. However, it has been previously found by that Courts that in the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. See MPEP 2144.05. Thus, it would have been obviousness to use the claimed range in light of the range disclosed by National Archives. 
Regarding claim 29, Rodriguez ’92, Wallace, Cobbs, and Rodriquez ‘56 may not explicitly teach the method according to claim 21, comprising the reference range comprises a temperature of less than 20°C and a humidity of less than 70%.
However, National Archives teaches the method according to claim 21, comprising the reference range comprises a temperature of less than 20°C and a humidity of less than 70% [P 5] (National Archives teaches recommending temperatures below 24 degrees Celsius and humidity below 62%).  
One of ordinary skill in the art at the time the invention was made would have found it obvious to include the temperature and humidity recommendations as taught by National archives with the method taught by Rodriguez ’92, Wallace, Cobbs, and Rodriquez ‘56 with the motivation of preventing mold and mildew growth which may cause adverse health risks [National Archives, P 5-6].
Rodriguez ’92, Wallace, Cobbs, Rodriquez ’56, and National Archives may not explicitly teach the exact reference range disclosed. However, it has been previously found by that Courts that in the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. See MPEP 2144.05. Thus, it would have been obviousness to use the claimed range in light of the range disclosed by National Archives. 



Response to Arguments
Applicant’s Remarks filed 5/23/2022 have been fully considered by the Examiner. Arguments are responded to herein below in the order in which they appear in the Remarks filed 5/23/2022. 

35 USC 101 Arguments
2.	Regarding Applicant's remarks addressing previous 35 USC 101 rejections [Applicant Remarks Pg. 7], in light of the present amendment these rejections have been withdrawn. Specifically, the amended claims recite a particular treatment and prophylaxis, and thus the abstract idea is integrated into practical application.

35 USC 103 Arguments
3.	Regarding Applicant’s addressing the latest amendments [Applicant Remarks Pg. 7], Examiner respectfully submits that new art has been applied to the claims at the present time. Specifically, Examiner now relies on Rodriguez (U.S. Patent Application Publication No. 20150278456), herein referred to as Rodriguez ’56, to teach determining that environmental variables measured by sensors are outside a predetermined range and making appropriate adjustments without using any patient-related data [P 18, 61].
	It is for at least the reasons discussed above that the claims remain rejected under 35 USC 103.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: 
Schultz (US Patent Application Publication No. 20160066068) teaches environmental monitoring systems that generate reports when sensor data exceeds thresholds.
Chatterjea (U.S Patent Application Publication No. 20200176125) teaches real-time tracking of tags in monitored areas such as infection zones and determining an infection likelihood.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Rachel F Durnin whose telephone number is (571)272-1244.  The examiner can normally be reached on Mon-Thurs 7-4, Fri 8-12 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert W Morgan can be reached on 571-272-6773.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/R.F.D./Examiner, Art Unit 3626 


/ROBERT W MORGAN/Supervisory Patent Examiner, Art Unit 3626